We have examined the very carefully prepared and elaborate motion for rehearing presented for the state by the district attorney who tried the case. The zealous manner in which he has pursued the matter is commended.
However, we are constrained to the view that under the evidence in the present case, a definition of the term "first meeting" was not demanded. Defining the term was calculated to mislead the jury. The court having determined to give the charge and having embraced it in his main charge, it would have been appropriate that he accede to the appellant's request to give to the jury further information upon the subject by reading one of the special charges requested. In one of these charges, the request was made to tell the jury that it was not necessary that the killing occur "instantly upon the first meeting of the parties." In the opinion of the writer, however, the definition of the term should not have been attempted. The term "first meeting" is not ambiguous or technical, and its application to a state of facts such as those in the present case where the homicide took place a few moments after the parties came in view of each other and before they separated and where the assailant was armed and displayed his hostile intention and began to put it into effect immediately upon coming in the proximity of the deceased and continuously pursued his purpose, is a matter that should be left to the jury.
The statute declares insulting words or conduct towards a female relative adequate cause to render the mind of the slayer incapable of cool reflection, when the homicide takes place upon the first meeting after he learns of the insulting words or conduct. Arts. 1248 and 1249, P. C. In an instance where the evidence pointed with less cogency to such insulting words or conduct as the sole cause of the tragedy, a charge defining *Page 242 
the term "first meeting", though uncalled for, might not be ground for the reversal of a conviction of murder. Viewing the charge in question in the light of the present record, however, we are of the opinion that the disposition made of the case upon the original hearing was a proper one.
The motion for rehearing is overruled.
Overruled.